Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites es the limitation “by to” selecting the direction of arrival value, this is considered to render the claim indefinite. Appropriate correction is required. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11368790 in view of Hiipakka: 20080004729. The ‘790 claims are considered substantially similar to the instant claims save the specifically recited utility of the format converter with respect to a DirAC output however Hiipakka renders such utility obvious to one of ordinary skill in the art in possession of the ‘790 claims. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiipakka: 20080004729 hereinafter Hi, and further in view of Fug, et al “Design, Coding, and Processing of Metadata for Object-Based Interactive Audio” (provided by Examiner, copyright 2014 and hereinafter Fug)

Regarding claim 1 
Hi teaches:
An audio data converter, comprising: 
an input interface for receiving an object description of an audio object comprising audio object metadata (Hi: ¶ 12, 13, 42-48, 58, 60-64, 67; Fig 6A, 6B, 8A, 9, 11, 12: system interface 46 operable to receive a plurality of signals in at least a first format in the form of a B-format signal, a second format in the form of plural monophonic spatial signal(s), a third format in the form of a plurality of additional DirAC sources, and thereby to generate a combined B-format stream description, Dirac description, etc.; while not explicitly described as an audio object the input monophonic streams comprise audio in concert with a set of spatial coefficients, values, etc. such as to spatially describe the attendant input audio); 
a metadata converter for converting the audio object metadata into DirAC metadata (Hi: ¶ 12, 13, 38-49, 52, 58, 60-64, 67; Fig 6A, 6B, 8A, 9, 11, 12: format converter encodes first, second, etc. signal(s) into combined B-format signals and subsequently into a Dirac encoded signals and/or a combined Dirac encoded signal) and 
an output interface for transmitting or storing the DirAC metadata (Hi: ¶ 12, 13, 38-48, 52, 58, 60-64, 67; Fig 6A, 6B, 8A, 9, 11, 12: output interface 46, 48 operable for transmission of Dirac formatted stream).
Hi does not explicitly disclose that an audio objects consist of an audio track with attendant metadata.
In a related field of endeavor Fug discusses audio objects stating “In object-based audio the sound is represented by a number of separate audio tracks … and associated side information as metadata.” (Fug: Ch 1) It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the Hi taught audio and attendant metadata as an audio object as defined by Fug. The average skilled practitioner would have been motivated to do so for the purpose of determining the relationship of an audio source to a point source microphone by using the Hi taught phase and angle data in concert with the point source microphone signal and would have expected predictable results therefrom.

Regarding claim 2
Hi in view of Fug teaches or suggests:
The audio data converter of claim 1, in which the audio object metadata comprises an object position (Hi: ¶ 12, 13, 38-48: an audio signal in concert with directional metadata converted into b-format signal comprising positioning of a sound source), and wherein the DirAC metadata comprises a direction of arrival with respect to a reference --position (Hi:  7-13, 38-48, etc.: system operates to convert audio object and/or b-format encoding into dirac metadata including diffuseness, azimuth and elevation thereby converting sound source positions rendered in b-format into direction of arrival metadata for a user).

Regarding claim 3
Hi in view of Fug teaches or suggests:
The audio data converter of claim 1, wherein the metadata converter is configured to convert DirAC parameters derived from the object data format into pressure/velocity data and wherein the metadata converter is configured to apply a DirAC analysis to the pressure/velocity data. Examiner takes official notice that generating a sound pressure and sound velocity signal as a description of spatial audio was well known before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of including well known signal types with in the Hi taught converter/combiner and would have expected predictable results therefrom.

Regarding claim 4
Hi in view of Fug teaches or suggests:
The audio data converter of claim 1, wherein the input interface is configured to receive a plurality of audio object descriptions (Hi: ¶ 7-13, 38-49; Fig 6A, 7: a plurality of first, second, etc. input audio objects int her form of a sound source with vector components converted into plurality of first, second, etc.  b-format signals), wherein the metadata converter is configured to convert each object metadata description into an individual DirAC data description (Hi: ¶ 7-13, 38-49; Fig 6A, 6B, 7, 11, 12: plurality of b-format signals converted into a plurality of first, second, etc. DirAC signals), and wherein the metadata converter is configured to combine the individual DirAC metadata descriptions to acquire a combined DirAC description as the DirAC metadata  (Hi: ¶ 7-13, 38-49; Fig 6A, 6B, 7, 11, 12: plurality of DirAC signals combined into a singular DirAC signal).

Regarding claim 5, 6
Hi in view of Fug teaches or suggests:
The audio data converter of claim 4, wherein the metadata converter is configured to combine the individual DirAC metadata descriptions, each metadata description comprising direction of arrival, by individually combining the direction of arrival metadata from different metadata descriptions by  addition (Hi: ¶ 7-13, 38-49; Fig 12: in each present frequency band spectral values including direction of arrival angles, diffuseness, etc. combined by additive processes using vector algebra). While Hi does not explicitly teach the metadata combination for direction of arrival angles, diffuseness, etc. combined by a weighted addition, wherein the weighting of the weighted addition is being done in accordance with energies of associated pressure signal energies. However, Examiner takes official notice that combining, mixing, etc. of audio signals, metadata thereof, etc. by weighted addition in accord with spectral energy of the signal pressure level was well known in the art before the effective filing date of the application and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of conducting the additive combination of direction of arrival or diffuseness disclosed by Hi and thereby generating a mixed or combined audio output generally and would have expected only predictable results therefrom. 

Regarding claim 8
Hi in view of Fug teaches or suggests:
The audio data converter of claim 1, wherein the input interface is configured to receive, for each audio object, an audio object wave form signal in addition to this object metadata (Hi: ¶ 7-17, 38-49; Fig 6A, 6B, 7, 11, 12: each of a plurality of input signals, sound sources, etc. comprise the source data ultimately binned into time/frequency segments, bands, etc. in concert with  vector directions corresponding thereto and/or generated based thereon), 
wherein the audio data converter further comprises a downmixer for downmixing the audio object wave form signals into one or more transport channels plurality of W(t) input signals downmixed or otherwise combined to generate output, transport, etc.  stream W(t)), and wherein the output interface is configured to transmit or store the one or more transport channels in association with the DirAC metadata (Hi: ¶ 12, 13, 38-48, 52, 58, 60-64, 67; Fig 6A, 6B, 8A, 9, 11, 12: output interface 46, 48 operable for transmission of Dirac formatted stream).

Claims 9, 10 are considered substantially similar to claim 1 and are similarly rejected. 

Regarding claim 11
Hi teaches:
An audio scene encoder, comprising: 
an input interface for receiving a DirAC description of an audio scene comprising DirAC metadata and for receiving an object signal comprising object metadata (Hi: ¶ 12, 13, 42-48, 58, 60-64, 67; Fig 6A, 6B, 8A, 9, 11, 12: system interface 46 operable to receive a plurality of signals in at least a first format in the form of a B-format signal, a second format in the form of plural monophonic spatial signal(s), a third format in the form of a plurality of additional DirAC sources, and thereby to generate a combined B-format stream description, Dirac description, etc.; while not explicitly described as an audio object the input monophonic streams comprise audio in concert with a set of spatial coefficients, values, etc. such as to spatially describe the attendant input audio); 
 a metadata generator for generating a combined metadata description comprising information on the DirAC metadata and the object metadata (Hi: ¶ 12, 13, 38-49, 52, 58, 60-64, 67; Fig 6A, 6B, 8A, 9, 11, 12: format converter encodes first, second, etc. signal(s) into combined B-format signals and subsequently into a Dirac encoded signals and/or a combined Dirac encoded signal), 
wherein the DirAC metadata comprises a direction of arrival for individual time-frequency tiles (Hi:  7-13, 38-48, etc.: system operates to convert audio object and/or b-format encoding into dirac metadata including diffuseness, azimuth and elevation thereby converting sound source positions rendered in b-format into direction of arrival metadata for a user) and the object metadata comprises a direction or additionally a distance or a diffuseness of an individual object (Hi: ¶ 12, 13, 38-48: an audio signal in concert with directional metadata converted into b-format signal comprising positioning of a sound source), wherein the metadata generator is configured for converting the audio object metadata into further DirAC metadata and for combining the DirAC metadata and the further DirAC metadata to acquire the combined metadata description (Hi: ¶ 7-13, 38-49; Fig 6A, 6B, 7, 11, 12: plurality of b-format signals converted into a plurality of first, second, etc. DirAC signals and the plural DirAC signals subsequently combined into a singular DirAC signal); and 
an output interface for transmitting or storing the combined metadata description (Hi: ¶ 12, 13, 38-48, 52, 58, 60-64, 67; Fig 6A, 6B, 8A, 9, 11, 12: output interface 46, 48 operable for transmission of Dirac metadata in concert with a monophonic audio channel).
Hi does not explicitly disclose that an audio objects consist of an audio track with attendant metadata.
In a related field of endeavor Fug discusses audio objects stating “In object-based audio the sound is represented by a number of separate audio tracks … and associated side information as metadata.” (Fug: Ch 1) It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the Hi taught audio and attendant metadata as an audio object as defined by Fug. The average skilled practitioner would have been motivated to do so for the purpose of determining the relationship of an audio source to a point source microphone by using the Hi taught phase and angle data in concert with the point source microphone signal and would have expected predictable results therefrom.


Regarding claim 12 –  the claim is considered substantially similar to claim 8 and is similarly rejected.

Regarding claim 14
Hi in view of Fug teaches or suggests:
The audio scene encoder of claim 11, wherein the metadata generator is configured to generate, for the object metadata, a single broadband direction per time and wherein the metadata generator is configured to refresh the single broadband direction per time less frequently than the DirAC metadata. Examiner takes official notice that the utility of processing cadences operable to refresh different portions of an audio signal path at different rates was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion.

Regarding claim 15, 16 –   the claims are considered substantially similar to claim 11 and are similarly rejected.

Allowable Subject Matter
Claims 7, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/               Primary Examiner, Art Unit 2654